Citation Nr: 1641475	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  07-39 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to October 1980, with subsequent reserve service through July 1983.  This matter comes before the Board of Veterans Appeals (Board) from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claim on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This appeal must be remanded for a Travel Board hearing.  In May 2012, this issue, along with other issues on appeal, was remanded in order to provide the Veteran with a videoconference hearing before a Veterans Law Judge (VLJ).  Such a hearing took place in July 2012.  In September 2012, the Board remanded several issues, including the issue on appeal.  In an October 2014 decision, the Board again remanded the claim on appeal in addition to other issues.  While on remand, a second hearing, in September 2015, was held before the undersigned VLJ.  At that hearing, the issues addressed included the claim for service connection for a left eye disorder, although there were no other overlapping issues.  

A VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015).  When two hearings have been held by different VLJs concerning the same issue, the Board must assign a third VLJ to decide that issue.  38 U.S.C.A. § 7102; 38 C.F.R. § 20.707.  An appellant must also be provided the opportunity for a hearing before all three VLJs involved in the panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Here, a June 2016 letter was sent to the Veteran notifying him that he had an opportunity for a third hearing before a third VLJ on the issues of entitlement to service connection for bilateral hearing loss and a left eye disorder.  In June 2016, the Veteran responded that he wished to have a third hearing before a VLJ, in person, at his local Regional Office.  The letter was erroneous; the only issue on which testimony was provided to both VLJs was the issue of service connection for a left eye disorder.  The issue before the VLJ in 2012 was the issue of reopening the claim for service connection for hearing loss.  Accordingly, the issue of service connection for a left eye disorder is the only overlapping issue which must be remanded for a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a third Veterans Law Judge, with appropriate notification to the Veteran and his representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

